Question Hour with the President of the Commission
The next item is Question Hour with the President of the Commission.
Mr President, allow me to begin with a smile as I congratulate all the Members for having survived the fire alarm and managing to take our places, safe and sound, back in the Chamber.
As a representative of the Group of the European People's Party (Christian Democrats), I would like to pose a question to the President of the Commission, who has been busy dealing with the pictures that we have been seeing in recent weeks from the Mediterranean, where many people fleeing from the situation in Africa have made it to Europe, while some have also failed to make it. We have had to see the images of these stranded and dead people on the news.
We are all aware that it is a joint European challenge facing us to find an answer to this drama and this misery for refugees. On behalf of the PPE Group, I would like to ask the President of the Commission to give us an appraisal of whether the Commission - and, above all, Frontex - has enough resources, whether we, the European Union, have enough capabilities to respond on the ground, and whether we have enough statutory bases to enable Europe to act together in the Mediterranean region.
I would also be interested to hear what form the discussions with the countries of origin (Tunisia and Egypt, for example) take and whether we Europeans are making headway in this area.
President of the Commission. - Mr Weber, we all regret recent events that have caused the loss of many lives. I agree with you on the need to take more decisive action in this field.
There was an immediate response to assist the countries in North Africa - more than EUR 1 million for humanitarian assistance - and this assistance will continue. Through the Hermes joint operation, the Frontex border agency is coordinating a response to the strong migratory pressure. However, it is very important that Member States in the Mediterranean region, together with third countries, continue to cooperate and coordinate their efforts. More needs to be done.
So my very direct answer to you is that, yes, we need more resources for Frontex. The proposals to reinforce Frontex need to be adopted as a matter of urgency. We also need Member States to show political will and, above all, solidarity among themselves by offering the requisite technical and human resources. As you know, the European Union as such does not have all those resources, so we need the cooperation of the Member States in making them available.
Mr President, my thanks for your assessments of the situation. Given that you state that we currently need more resources for Frontex, I would be interested to hear whether you are not also of the opinion that the Member States have hitherto been too unwilling to provide the resources to make Frontex strong. We did have the toolbox already. Was it the case that there was too little willingness on the part of the Member States to support Frontex accordingly?
President of the Commission. - There is an ongoing debate about this. In fact, it is one of the topics for the European Council this month, on 23 and 24 June. Not only should the Member States adopt the proposal already put forward to reinforce Frontex, but it is also important to step up the logistical response: more planes and more ships are indispensable and we cannot currently provide them from our budget at European level.
I think there is a political will to do this but it needs to be done in a coordinated manner and this is where an effort has been initiated by the Commission: Commissioner Malmström is working on the matter with the Member States, and I hope the European Council later this month will confirm our thinking.
At the same time, of course, we also need the cooperation of third countries. I myself was in Tunisia, where I spoke with the Prime Minister, and they have promised us cooperation. In fact, they are cooperating and we are now trying to reach some form of pragmatic logistical agreements between the Tunisian authorities and our own agencies.
Not all MEPs are back in the Chamber after the fire drill.
on behalf of the ALDE Group. - Yes, I noticed that some of my colleagues are still on the fire drill.
Yesterday, Commissioner Olli Rehn announced a number of important steps in the Commission. First of all, he asked for a number of changes to a rescue mechanism. He said it is necessary for this mechanism to be able to provide countries with flexible credit lines. He said that this mechanism has to be able to go to the secondary market and, most importantly, he said that this can be done by discounted swaps with its own AAA rated bonds. This is very important because it means that you can swap bad bonds from countries in difficulties with the rescue mechanism's AAA bonds.
Secondly, he also said that the Commission should start to examine the possibility of Eurobonds - finally, I may say.
My question to you, Mr Barroso, is can you confirm that this is also the position of the Commission? Secondly, as time is pressing, will you propose these changes to the rescue mechanism at the next European Council meeting in two weeks' time?
President of the Commission. - I want to confirm that all the ideas put forward by Commissioner Rehn have my full support and endorsement, so I will not repeat what he said.
Regarding the ESM, we are now in the process of establishing it. As you know, I hope the governments will very soon agree on that and so I hope that there will be a political decision in the European Council confirming the decisions regarding the European Stability Mechanism and, of course, you know what our position is.
Regarding Eurobonds, this is not a new idea. The Commission has, for many years, including one of my predecessors, put forward the idea of Eurobonds. The reality is that so far, Member States have not accepted the idea; namely, when we had the crisis with Greece, the Commission proposed some idea of mutualisation of the debt, which was rejected by most of the Member States in the euro area. I think that there is now some progress in terms of accepting the idea of considering several options, and the Commission will, of course, present several options. We have always thought that the idea of Eurobonds was an attractive one provided the Member States could support it, but we are not yet there, to be honest. We are not yet there and I think what we have to do now is focus on the ESM.
on behalf of the ALDE Group. - I do not think that the crisis concerning Greece and the euro is over. It is not over. So we have to find additional instruments. One of the additional instruments is, in fact, what Olli Rehn is proposing - a swap of bad bonds from some countries for a smaller package of AAA rated Eurobonds. That is the way forward. These Eurobonds can be issued by the EFSF, by the ESM or by a new European agency in the future. That does not matter. It is the mechanism that is important and it is important that, for the first time, I think, Olli Rehn and the Commission recognise that it is the way forward.
President of the Commission. - Mr Verhofstadt, the Commission acts as a collegiate body. I think you find it easier to agree with what Olli Rehn says than with what I say, but in fact, we are saying exactly the same thing.
In the annual growth survey, the Commission was defending and proposing collectively more intervention of this kind in the markets; that was unfortunately not agreed to by the Member States. So what I can confirm is that we are working along that line; we are trying to have increased flexibility for intervention in the markets but, honestly, I think we should now focus on the ESM and consider, of course, options for the future of the Eurobonds if the Member States are ready to take that additional step.
Mr President, as you know, my group is composed mainly of non-euro area members, but we certainly do not wish to see the euro fail, as I have already said here several times. Our economies are too interconnected for that, and I must say, therefore, that we have mixed feelings about what is happening.
We are getting mixed messages here. The European Council says one thing, the European Central Bank says something else and the International Monetary Fund something else again. Most of all, I have the feeling that political opinions are still prevailing over economic ones, as if it were possible to fool the markets with a few promises, and avoid a real solution to the situation.
I would like to ask what the position of the European Commission is regarding the restructuring of government debt. You really do still seem to prefer pouring in more and more money and providing more and more endless loans to economies that are in serious trouble and on the very brink of collapse, or are we starting to see common sense here, and to consider seriously the possibility of restructuring their government debts, because, in my opinion, we cannot avoid this in the long term.
President of the Commission. - Mr Zahradil, first of all, unfortunately, the economic problems that we have in Europe are not only in the euro area. Some Member States outside the euro area are also involved in balance of payment support programmes through the Commission and the IMF.
Regarding the euro area, as you say, there are discussions ongoing between the Member States, the Council, the Commission and the European Central Bank on achieving the best possible comprehensive response. As you know, there is not always expert agreement on the best way to obtain that response. This is still ongoing work.
It is fair to recognise that these issues are extremely difficult and complex. The magnitude of the challenge is unprecedented and it requires some work of convergence. That is why the Commission has been extremely prudent in the way it communicates on that matter because some of these issues are market sensitive. One thing is clear: as we have said, restructuring is not an alternative to the painful fiscal consolidation efforts that all the Member States have to make if they want to correct their imbalances in terms of deficit and debt.
Mr President, Mr Barroso, it is true that we do not always understand the European Union's position, but you have just answered that. I would like to say three things.
Firstly, there should be no more restructuring. We all know that at some point, there will be a restructuring of the debt, for instance in Greece, for the simple reason that the Greek Government needs to be given the chance to regain confidence and that Greek society needs to be restructured. As things stand in Greece, nobody trusts anyone, least of all the government. Until the government manages to give its people another outlook for the future, other than one of austerity, it will not manage to revive its economy.
The most important thing that needs to be discussed by the Commission and the parties concerned should therefore be the need to inject some confidence in the Greek people, without which no measures can be adopted at all. Yet the prevailing austerity does not give Greek society time to stop and think. That is why they are rejecting it, which could be extremely risky.
One final question: tax evasion. Could not Europe also lend Greece a hand on this matter? Greek accounts are held in banks in Austria, Luxembourg, Cyprus and Switzerland. Why not freeze those accounts, or at the very least, challenge banking secrecy so that the Greek Government can ascertain where the problem of tax evasion lies. We ask them to put a stop to tax evasion and yet, at the same time, we are not offering them any help. It is our banks, the European banks, which are actually covering up this tax evasion,
Mr Cohn-Bendit, you are right when you say there is a problem with tax evasion in Greece, although, in my opinion, this has not caused the Greek structural problem.
We are currently addressing the issue of banking secrecy. As you know, since March 2009, all Member States as well as Switzerland have agreed to implement the Organisation for Economic Cooperation and Development (OECD) standard which stipulates that a State cannot refuse to provide information if so requested by another State, on the grounds that this information is held by a bank or any other financial institution. This principle was included by us, the Commission, in the directive on administrative cooperation in the field of taxation, which came into force on 11 March 2011 and which, unfortunately, will only be applied on 1 January 2013.
The question of banking secrecy has therefore been dealt with at European level from a legal point of view and cannot constitute an obstacle to the full exchange of information on request between tax authorities. I believe that all the criteria have already been met, on the basis of administrative cooperation, for Member States and the EU to now give Greece information about any fraud or tax evasion.
Mr Barroso, I have just one brief question. I am pleased that the G8 summit and the e-G8 forum that preceded it discussed the Internet. There are also concerns about why those with power are concerning themselves with the Internet. We are aware of how sensitive this area is. Is there any more you can tell us in this connection? Is this a one-off, or will there be further discussion? Will you be putting this on the agenda again?
I think President Sarkozy's idea was an excellent one because the Internet is a global phenomenon. We all want an Internet that is open. We think it contributes hugely to knowledge and freedom. At the same time, the Internet is often open to abuse: there is exploitation, of children, for example, and crimes committed by taking advantage of the freedoms that the Internet offers.
We have therefore had a very interesting discussion with some of the big names in the creation of Internet initiatives, from the head of Google to Mr Zuckerberg, the head of Facebook, and others. We talked about what type of regulation is appropriate for the Internet, while maintaining the freedom and potential for innovation that the Internet offers. So there was debate followed by confirmation that this matter, the Internet, will appear on a future G8 agenda.
My curiosity is still somewhat unsated on this issue and I would like to ask you if you would be prepared to tell us, in general terms, about these further negotiations concerning the Internet, as this is an important and far-reaching measure for the future.
There was not really any negotiation. It was more a very general exchange of views, a kind of brainstorming. There was a conference beforehand specifically called e-G8, attended by some of the big players in the Internet business and the authorities. It was not exactly a negotiation; I did not see it like that. We asked these heads of major Internet companies to tell us how they saw the future of this industry and, furthermore, we shared our concerns, our interests and our perception of the Internet with the different members of the G8. However, there was not really any negotiation in terms of specific results.
on behalf of the EFD Group. - Mr Barroso, we have enjoyed a series of pantomime exchanges on the euro. Every time I have predicted that a country would need a bail-out, you have come back and said, oh no, they don't, everything is fine. And now we face the fourth bail-out - the second Greek bail-out - unless, of course, today you are going to tell us that is not necessary either. But the question I want to ask you today is perhaps far more serious than anything that has happened in Greece or Ireland or Portugal to date. It is about the real sovereign debt crisis which we may face within the next few weeks, and which concerns the integrity of the European Central Bank itself.
Month after month, I have warned that you cannot go on buying up vast quantities of your own bad debt. Mr Barroso, do you accept that the finances of the European Central Bank and its integrity are now in a serious and parlous state?
President of the Commission. - No, I do not accept that. I think the European Central Bank is a very credible institution that has been managed with great wisdom and intelligence. The independence of the ECB is respected by all the Member States of the euro area. Of course, we know that there are some difficulties in the euro area. As I have already said, they are difficulties which, to be fair, concern not only the euro area.
Unfortunately, your criticism of the euro area is always ideological. The debt problems are not exclusive. On average, the debt in the euro area is lower than the debt in the UK, to give an example. But, in fact, we have different problems because this is the first time we have had this type of monetary union without some more integrated institutional setting. That is precisely why we are now trying to have a comprehensive response, and the ECB is part of the effort we are making to give financial stability to the euro area.
on behalf of the EFD Group. - Backing up some of my rhetoric, just yesterday, the respected think-tank, Open Europe, came out with some figures on this. It said that a staggering EUR 190 billion of the ECB's exposure is exposure to the Greek state and Greek banks. Should the ECB see the value of its assets fall by just 4.25%, its entire capital base will be wiped out. Do you accept the findings of Open Europe, or do you go along with Mr Juncker's assertion a couple of weeks ago that, with the situation in the euro being as serious as it is, you actually have to lie in public?
President of the Commission. - First of all, I do not lie and the Commission has always been very consistent in the information it has given about all the situations. The situation is difficult; we have said it honestly from the beginning and we do not pretend the situation is a rosy one.
Having said this, the European Central Bank's credibility relies on the absolute determination of the euro area governments to do whatever it takes to ensure the financial stability of the euro area, so I have no doubts about the system's ability, of the efforts in the euro area and the credibility of the European Central Bank. I have no doubts about the capacity of the European Central Bank to defend European interests, nor about the commitment of the Member States of the euro area to provide all the guarantees the European Central Bank needs to fulfil its independent role as our central bank.
In terms of exposure of central banks, there are other central banks in Europe and outside Europe which are in a much more difficult and vulnerable situation than the European Central Bank, which is a credible, internationally much respected body of the European Union.
The EU is becoming even wider and, with the advent of pan-European political parties, seemingly ever deeper, with this inability to achieve consensus being proved repeatedly. The contrary position of Germany over Libya and Italian and French disagreement over the recognition of Schengen visas proved this.
Could you explain to me and to my electorate how it is possible to instigate common policy in important areas, such as international relations and security, without consensus, unless we dispense with the democratic rights of Member States to project their own aspirations unilaterally?
President of the Commission. - Frankly, I do not understand the concern that is behind your question. In fact, we are a Union of 27 democratic states and we have agreed that in common foreign and security policies, decisions should be taken unanimously. If the Member States do not agree unanimously, it is not possible for us to impose a decision on those Member States, and thus we are fully respecting the democratic nature not only of our Union, but also of our Member States.
I believe that it is in our interest as Europeans, European citizens, that the Member States act together in external matters. It is obvious that today in Europe, even the biggest Member States do not have the necessary influence or leverage to talk on an equal basis with the United States or China and other powers, but together, the European Union can make a difference. So I hope that the process will lead to increased convergence in terms also of foreign policy matters between our Member States.
The first thing I mentioned was pan-European parties. Could you explain to me why taxpayers should fund political parties at any level? Maybe you could explain to me how useful they are for the EU's aims.
One other question I have is about Cathy Ashton. I note her attendance at Commission meetings is very low. Is the UK being correctly represented at the Commission?
President of the Commission. - There are two questions here. First of all, the European parties are, as you know, recognised as important entities by the Treaty that was ratified unanimously by our Member States. So there is a reason to support the European parties because they are, in fact, European entities, recognised as such by our Treaty.
Secondly, regarding Cathy Ashton, she is not only Vice-President of the Commission, but also High Representative of the Union for Foreign Affairs and Security Policy. She has a very challenging job in which she has to represent the European Union, so of course she has more travel assignments than most of the members of the Commission. She makes a great personal effort to be present at almost all the Commission meetings. She cannot be at all of them.
However, I wish to point out that members of the Commission are not there to represent countries. They are nominated by countries but they are there to represent the European Union. All of us take an oath, when we assume our duties, saying that we are not there to represent countries, and, in fact, the credibility of the institution comes exactly from that fact - that we try to be independent and to serve the general European interest. I can tell you that the Member States, including the UK, are very well represented in the European Council by their Prime Ministers and in the Council by the various ministers.
Mr President, my apologies for the delay in my arrival. I waited until the end as a result.
Mr Barroso, I have a question to ask you that relates to the grave situation in which we, in the European Union, find ourselves. 2008 was the year of a deep crisis in banking. In 2009, this banking crisis led to a deep economic crisis in the real economy. The assumption of the costs of banking deficits by the public purses ultimately led, in 2010, to a deep crisis in national budgets. This deep crisis of the national budgets is being accompanied by an orgy of cuts, which is leading to dramatic situations in several Member States of the European Union, in part as a result of measures demanded by the European Union. There is a risk that, following the banking crisis, the economic crisis and the crisis in the national budgets, 2011 and 2012 will be the years of social crisis in Europe.
I would therefore ask you, Mr Barroso, is the Commission prepared to discuss with us how we can improve the underfunding of the social welfare net - social security systems - in the Member States of the European Union, in particular, in those Member States hardest hit by the budgetary crisis?
Moreover, are you prepared to have a definitive discussion with us about Eurobonds in order to obtain the resources that we need to be able to invest in the economy to facilitate growth and jobs in the hardest hit Member States?
Mr Schulz, only today, the Commission adopted country-specific recommendations for each of the 27 countries, and there is also an introductory note in which we express in very clear terms this concern that you have just mentioned, which is very important for us. We are well aware that austerity, which is necessary at present because of the need to reduce deficits and debt, is truly very difficult.
At the same time, we believe that each euro being spent now on debt interest means one euro less for the hospitals, public health services, public education and social security. This is, therefore, real austerity. This is why we must engage in serious budget consultation in order to restore confidence and, at the same time, implement the structural reforms needed to guarantee competitiveness, whilst still protecting the most vulnerable.
I think you will like the document we adopted today. It looks at all the issues affecting the labour market: how do we attract more people into the labour market, how do we incorporate this social dimension into all our policies?
We now need to see how much room for manoeuvre each country has for guaranteeing these goals. However, I think we are agreed on the goals.
(IT) Mr President, to be honest, I did not want to participate in the discussion on the G8, but I did want to put a question to President Barroso regarding culture.
In the European Union, there are many programmes to encourage youngsters - and others - to meet, so that this becomes a real Union. For many youngsters and professionals, programmes such as Comenius, Lifelong Learning, Youth in Action, etc. have represented the true coming-together of the European Union, inspiring truly European sentiments.
(The President interrupted the speaker to explain that the debate was on another subject, but then invited him to continue ...)
I would like to know, therefore, what is to become of these programmes, at least as far as the Commission can tell, seeing that they are approaching their expiry dates and we should already have confronted the matter within the Committee on Culture and Education. How does the Commission intend to develop the next programme, from 2014 on? I believe that this subject is of particular interest to many people active in European Union affairs and many of the youngsters in our countries.
The Commission has a keen interest in everything relating to the promotion of this cultural dimension in Europe and in exchanges of every kind. I have a strong attachment to it myself and have already met some of the main parties involved in this area.
At the end of this month, we will be putting forward proposals on the future financing of all sectors, including culture. We will, of course, be making substantial proposals in this area. We are thinking in terms of rationalising the instruments while protecting the aims of programmes such as the ones you mentioned. These are flagship programmes and are extremely important for a citizens' Europe and a Europe that recognises the value of culture.
I will stick to the topic. The Commission yesterday adopted a strong package of reports and measures on fighting the corruption that is costing the EU EUR 120 billion per annum - roughly equivalent to the total EU budget - but eight Member States score less than five out of ten on the Transparency International index. The Commission says implementation of anti-corruption instruments is unsatisfactory.
So would it not have been a good idea for corruption to be raised at the G8 summit? The only reference that I can find, and it was an oblique one, was about developing countries. There was no reference at all to how rich countries need to show the political will to tackle the problem of our own backyard and show leadership on this. Was not this an opportunity missed to talk about corruption and bribery at the G8, especially as one of the members, Russia, is 154th out of 178 and many of our own Member States show poorly on the Transparency International index?
President of the Commission. - The issue of corruption was dealt with when we had this outreach meeting with African leaders, but I can tell you that anti-corruption issues are going to be high on the agenda of the G20 meeting in November. Having said that, I think it was a useful discussion because, when there is corruption, someone is corrupted but there is also someone doing the corrupting, so in a way, the G8 members were also scrutinised when we discussed the issue of Africa.
By the way, I gave them very good news because I announced that the Commission is going to put forward initiatives relating to transparency for raw materials - good or bad news depending on perspective: less transparency makes it easier for some regimes to use revenues from their national resources and raw materials in a non-transparent way, sometimes with the complicity, we have to say, of the so-called developed world. That was the angle taken on the issue at the last G8 meeting.
(NL) Mr Barroso, you were just talking about the European Central Bank (ECB), which you described as independent. The point is that the ECB is not independent in the Greek crisis; it has chosen sides. The ECB, as a commercial bank, has bought up tens of billions of weak bonds and is now holding up the necessary restructuring of Greek debts.
My question is specific, and it is as follows: what are you doing to prevent the ECB, with its two hats, from standing in the way of the difficult but necessary steps to restructure the Greek economy?
President of the Commission. - The European Central Bank (ECB) is certainly independent, and not only is its independence recognised by the Treaty - so it is therefore legal and Treaty-based independence - but I can also tell you that I have had some seven years' experience in this position, dealing very frequently with the ECB and being present on many occasions when the ECB has shown it does not need our support to affirm its independence. I want to reassure you on that point.
Regarding the issue of restructuring, various options are, as you know, under analysis. We are considering the whole debate, but the position of the Commission has already been clearly stated: we believe that the restructuring is not an alternative to the efforts that Member States have to make in terms of fiscal consolidation and structural reform. That has been our consistent position and we will maintain it.
(PT) Mr President, Mr Barroso, also on the matter of the G8 summit, I would like to know whether the whole issue of regulating the financial markets has been postponed once again, in particular, with the implementation of a tax on movement of capital, capital gains, the abolition of tax havens, the end of derivatives and ratings agencies, given their total lack of credibility at present and their utter lack of transparency. Lastly, I would also like to ask you about an issue related to what is happening here in the EU, with Greece, Portugal and Ireland, whereby a process is being imposed that is chiefly aimed at forcing instruments and processes that exacerbate exploitation and economic decline on workers and countries, and which, in the short or medium term, will contribute to greater poverty, unemployment and inequality.
Do you not think that this contradicts all the principles that have been expressed, including by the Treaty itself?
Firstly, Mrs Figueiredo, in relation to issues of global financial regulation, as you know, since the G20 was established as the principal economic forum for global governance in financial matters, it is the G20 that is given precedence on these issues.
Some of these points have been addressed to a certain extent. I myself ... I can tell you ... I launched the debate at the G8 about a financial transactions tax, when we were also discussing the problem of development aid, and my position is clearly in favour of this tax. We are working on this in the Commission and will table some ideas very soon.
As for the general issue you raised, the situation of the euro area was also discussed. Here, we may have completely different points of view. We believe that without budgetary consolidation and structural reforms, there will be no chance to promote our objective: a social market economy.
Mr Barroso, at the G8 summit, the participants debated their commitments to the neighbourhood policy in the Mediterranean. You yourself, on behalf of the European Union, have committed EUR 1.24 billion saying it is for the neighbourhood, which might have been understood as being just for the south.
We know from the interim versions of the Commission's document that in an initial phase, within the EUR 1.24 billion, EUR 150 million was for the east and all the rest was for the south. That contradicts the principle of symmetry and equal attention being paid to both neighbourhoods. How would you explain this? What did you really and factually commit to the southern Mediterranean neighbourhood policy within the context of the only amount of money that has been mentioned by you?
President of the Commission. - Mr Saryusz-Wolski, my friend, let me tell you very frankly that I understand the concerns that you have with the Eastern Neighbourhood, but I think that the most important issue is not to place East and South in competition with one another: we need both. What is important now is to help those who want us to help them, and to do that in an effective way.
In fact, the approach we have put forward in the revision of the Neighbourhood Policy is clear. We are not allocating resources on an East-South cleavage but based on conditionality according to each partner's progress towards reform, or, if you like, more for more. Those who do more, those who show that they deserve more, will receive more. So we do not have a previously prepared envelope - this is for country A or for country B - the country has to show that it deserves to be supported.
I think this is the right approach, and in that case we will, of course, fulfil our commitments both to our Eastern European partnership - that is extremely important - but also to our neighbours in the Mediterranean.
(FR) Mr Barroso, my question actually has a link with the last question and with your answer to it.
You spoke just now about the aid that you pledged during the Deauville G8 summit, in particular, to the emerging Arab economies: USD 40 billion, mostly in the form of loans from the International Monetary Fund (IMF), the European Bank for Reconstruction and Development (EBRD) and the European Investment Bank (EIB), plus approximately EUR 15 billion from the European Union and Member States.
You mentioned conditionality, which is what my question relates to. This aid is indeed conditional upon certain criteria with which you are very familiar: regular, free elections, freedom of association, freedom of the press, freedom of expression, combating corruption, independence of the justice system, reform of the army and reform of the police.
I would like to know who will actually assess whether these criteria are being complied with, especially as regards these emerging Arab democracies. Will our Parliament be fully involved in assessing compliance with the conditions that have been established, or will this be a discretionary power of the Council's?
Our idea, and I hope you will agree with it, is that it should be the Commission that coordinates the exercise. I am actually very proud of the fact that it was the Commission, together with the High Representative, that presented the blueprint for our response immediately: a partnership for democracy in North Africa and the Southern Mediterranean and also a partnership for shared prosperity. The Council now recognises that it would actually be a good thing for the Commission to coordinate the exercise, and the Commission must, of course, report to Parliament on the matter. Therefore, I can only welcome all expressions of interest and the efforts made by Parliament to be closely involved.
The events that are currently unfolding in some Arab countries are, in fact, of great strategic importance, not only for those countries, but also for global democracy, for the evolution of the Muslim world and for us here in Europe. Therefore, anything we are able to do to mobilise not only EU institutions but also our societies to help our neighbours' transition to democracy is very important, and I can only welcome the interest shown by the European Parliament.
(EL) Mr President, on the subject of the G8 summit, according to some financial information I was reading, global GDP was USD 58 trillion and the money supply was USD 615 trillion in 2009. At the same time, on the subject of 'monetary policy' that concerns you, it confirmed that the USA is issuing new money, new dollars, while our Union is not issuing new money.
Economists disagree on many things; however, history has taught us two things: firstly, that you cannot save a bankrupt by giving him expensive loans and, secondly, that extreme austerity can never reduce the deficit of a macro-economy in recession which is unable to depreciate its currency. The Eurobond is urgently needed, Mr President. Do you see it as a means of counterbalancing the spiralling increase in new money being issued by the USA?
President of the Commission. - In fact, this question should be in the first part of our debate, but I can respond to the distinguished Member by saying that, over the years, the Commission's position has been very open and, in fact, sympathetic, to the idea of Eurobonds. One of my predecessors was the first to put forward the idea of Eurobonds.
The reality is that there was no agreement between the Member States. What the Member States have agreed now was the creation of a European stability mechanism. When it is created, it will become the number one international financial institution in the world - the most important in the world in terms of financial strength. I think that is where we should now concentrate our efforts.
At the same time, we are open to discussing with the Member States - and with the Parliament of course - several options regarding the possibility of Eurobonds, provided the Member States are willing to consider that possibility. That is, of course, a very important and decisive one.
The recent G8 summit wanted it to be known that it was providing USD 40 billion to Egypt and Tunisia for overthrowing dictatorships and embracing democracy. However, the G8 statement said that it would support countries in the region that move towards not just democracy, but also a market economy. It wants these countries to 'reap the benefits of globalisation' and to engage in 'investment integration', which means making it easier for G8 countries to make money in these countries and then take the money out again.
I would not object to recipients of aid being expected to implement and retain democratic institutions and procedures. That would be quite right. However, is it not sinister that recipients should be told which economic policies they should choose and which they should discard? Surely donors have no right to instruct these new democracies as to which democratic choices they should make?
President of the Commission. - I agree with the perspective which was adopted by the G8. I think it is in our common interest to have not only open societies but open economies. These countries are our neighbours, and I think the best way to help them is through trade.
We will never be able to provide the amount of money they need if they stay closed. For instance, in the Maghreb countries - as you probably know - the reality is that trade among themselves is almost insignificant. They are asking us to open up our markets, but they do not trade among themselves. I think it is important that we say: yes we are ready to support you, but you should also open up your economy and integrate into the global economy.
In fact, we see that a country's progress is very clearly linked to its capacity to integrate in a global economy. Just look at Asia with countries that are not yet democracies; it is because they were able to open up that they could participate in the global economy and reap some benefits for their peoples.
(IT) Mr President, President Barroso, the final declaration of the G8 summit regarding the Middle East states: 'Negotiations are the only way toward a comprehensive and lasting resolution to the conflict. We call on Israel and the Palestinian Authority to abide by existing cooperation agreements and to abstain from unilateral measures that could hamper progress and further reforms'.
Does the European Union - an important interlocutor of the G8 - support this statement? If it does, have you told the Palestinian side, which is planning to take unilateral action during the United Nations General Assembly meeting in September?
President of the Commission. - Regarding the Middle East peace process, I do not remember a single international meeting in the last 30 years where this issue was not mentioned. We have restated our urgent call for resuming the peace process and we have urged both parties to re-engage in substantive talks to bring the Middle East peace process to an effective conclusion.
We all commended the new US vision on reaching a framework agreement as groundbreaking and forward-looking. However, there were different reactions to the details of this new vision. To be honest with you, there are different approaches among the G8 partners to the Hamas-PLO cooperation and to the issue of the 1967 borders.
There were also some concerns around the table about the risks entailed in a potential Palestinian endeavour to unilaterally seek recognition at a United Nations General Assembly. I can tell you that we are also discussing this with the Member States and that I hope that we in Europe will have a common position on the matter.
(FR) Mr President, Mr Barroso, the G8 countries decided to grant the sum of USD 40 billion to Tunisia and Egypt, as has already been said. However, the European Union must present the case for greater transparency, visibility and traceability; in short, better governance of this aid.
We need to focus on four key points: first, ensuring that development cooperation is in keeping with the principles of democracy and absolute transparency; second, guaranteeing respect for human rights; strengthening the role and capacities of civil society organisations and reforming the system of governance that applies to aid, with stronger involvement by the European Parliament.
Mr Barroso, the EU must be able to guarantee that this aid reaches the people it is intended for. What concrete measures is the EU planning in this respect?
Honourable Member, what you said reflects my own thoughts precisely. I agree with you completely. We are now going to do this with the help of several instruments, so that we can check that the undertakings made by all the partner countries are adhered to and implemented with determination. I am able to tell you that all of these programmes will be followed up not only by the Commission's offices but also by the High Representative, who will be appointing a special representative for the region in question. We think it is precisely through this kind of dialogue that we will be able to help these countries, especially by increasing participation by civil society.
I was in Tunisia recently, where I met not only with the government and the President of the Republic, but also with representatives of civil society, women's organisations and trade unions. I saw how important they see our commitment to be, not only in the shape of support from governments, but also that of civil society. Once again, as I said to Mrs Sarnez, the European Parliament's commitment would also be very important in this respect, in the context of relations with the burgeoning parliaments and political parties in these young and new democracies.
(EL) Mr President, at the recent G8 summit, you discussed the global economy and agreed that efforts should focus on the objectives of the viability of public finances, economic recovery and action to address unemployment. All this is being pursued for the benefit of society and the public.
However, if we take the example of Greece, tens and hundreds of thousands of citizens recently took to the square and the streets around the Hellenic Parliament quite spontaneously, without being directed to do so, angrily calling for a decent standard of living and prospects. You must agree, Mr President, that no policy can be effective if it is not backed or, at the very least, tolerated by society. The policy in Greece is basically confined to a dilemma between exhausting austerity or bankruptcy.
Do these social developments worry you? They are a major political issue. What message do you have to send to these people who are seeking, in a dignified and peaceful manner, prospects and a better future for themselves, their families and their children?
President of the Commission. - First of all, I would like to express my solidarity with the Greek people. I understand how difficult these times are for Greece. But I also believe that the responsibility of political leaders at European or national level, whether they are in government or in opposition, is to show what countries have to do. In fact, without fiscal consolidation, without structural reform, Greece will not come out of this crisis.
The reality is that some painful measures are unavoidable in Greece and anyone who claims otherwise is lying to the Greek people. My appeal to the Greek leaders is to explain in honest terms to the population of Greece the difficult choices that the country has to make. We will all support it.
In the European Council, it was I who proposed a reduction in interest rates on loans granted to Greece. But, at the same time, let us be honest. Greece has to make some of the effort itself because one country cannot live forever with such high levels of debt.
This is the honest message that we should convey to the government and the opposition in Greece, and that we in Europe must accept if we really want to help that country.
Mr President, I am glad that you raised at the G8 summit the issues of the problems of the eurozone. It is a crisis, and we all know it is a crisis. As the previous speaker mentioned, many Member States are concerned. We had issues in Madrid recently when people were protesting on the streets. There were protests in Lisbon, of all places, and we have also seen what has happened in Greece.
Isn't it time, Mr Barroso, that you stood up - you mentioned telling lies a few moments ago - and told the truth and said that there is an option: that these countries should be allowed to leave the eurozone? That is the only way out of it.
President of the Commission. - I have great respect for all our democratic states, so it is not up to me to tell them what they should do in this matter. But we know that Greece has no intention of leaving the eurozone. I am in constant contact with both the Greek authorities and the main opposition party and I know very well that they do not want to leave the eurozone.
Probably some of you, distinguished Members, would like the country to leave the eurozone, or perhaps your country is not in the eurozone and we respect that, but Greece is very committed to the European project. Greece has difficulties, and we are trying to support it, but please do not attack the euro on ideological grounds.
The reality is that there are countries outside the eurozone that have at least comparable problems. Iceland is not a member of the eurozone and Iceland went bankrupt. Let us put it frankly: Iceland was one of the richest countries in the world in per capita terms before the financial crisis.
In the European Union, we also have countries that are facing the same kind of difficulties because of very high levels of expenditure. So the reality is that the euro is not the problem; the problem is a very high level of debt or a very high level of deficits in the economies.
The Question Hour with the President of the Commission is closed.